 1                                  UNITED STATES DISTRICT COURT

 2                                          DISTRICT OF NEVADA

 3
                                                                  Case No.: 2:19-cv-00678-APG-VCF
 4 KENNETH G. McDONALD,
                                                               Order Transferring Case to the United
 5              Plaintiff                                      States District Court for the District of
                                                                               Arizona
 6 v.

 7 T. THOMAS, J. BRADLEY, B. GOIGO, J.
   EDMERSON, and J. GUILIN,
 8
         Defendants
 9

10            On April 17, 2019, plaintiff Kenneth G. McDonald filed ex parte motions for a temporary

11 restraining order and a preliminary injunction, claiming that the defendants have violated his First

12 and Fourteenth Amendment rights to the free exercise of his beliefs as a practicing Wiccan. ECF

13 Nos. 4, 5.1 McDonald is an inmate in a facility in Arizona, all of the defendants appear to be

14 employees of that facility, and all the alleged violations occurred in Arizona. I thus ordered

15 McDonald to show cause as to how this court has personal jurisdiction over the defendants and is

16 the proper venue for his suit. ECF No. 5. McDonald responded by providing several facts relating

17 to his status as a Nevada inmate who was transferred to an Arizona facility and the terms of the

18 contract between Nevada and CoreCivic, Inc, which apparently owns the facility where he is

19 housed. ECF No. 6.

20            A plaintiff may bring an action in:

21            (1) a judicial district in which any defendant resides, if all defendants are residents
              of the State in which the district is located; (2) a judicial district in which a
22            substantial part of the events or omissions giving rise to the claim occurred, or a
              substantial part of property that is the subject of the action is situated; or (3) if there
23
     1
         McDonald also filed an application for leave to proceed in forma pauperis. ECF No. 1.
 1         is no district in which an action may otherwise be brought as provided in this
           section, any judicial district in which any defendant is subject to the court’s
 2         personal jurisdiction with respect to such action.

 3 28 U.S.C. § 1391(b)(1)-(3). The District of Nevada is not the appropriate venue for this action

 4 because the alleged events that are the basis of his claims occurred in Eloy, Arizona; the defendants

 5 all appear to reside in Arizona; and McDonald currently resides in Eloy, Arizona. McDonald is

 6 not a party to the contract between Nevada and CoreCivic so the venue language in that contract

 7 does not apply to him. The case therefore was filed in the wrong district.

 8         If a case has been filed in the wrong district or division, the district court in which the case

 9 has been incorrectly filed may “transfer such case to any district or division in which it could have

10 been brought.” 28 U.S.C. § 1406(a). To facilitate McDonald’s suit moving forward and to avoid

11 him having to re-file his case, I direct the Clerk of the Court to transfer this action to the United

12 States District Court for the District of Arizona. I offer no opinion on the merits of this action or

13 on the application to proceed in forma pauperis.

14         IT IS THEREFORE ORDERED that the Clerk of Court will transfer this case to the United

15 States District Court for the District of Arizona.

16         DATED this 16th day of May, 2019.

17
                                                            ANDREW P. GORDON
18
                                                            UNITED STATES DISTRICT JUDGE
19

20

21

22

23



                                                        2
